DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Kaliski (US2017/0262651 A1) discloses prior to sending a domain name to a tokenizing authority, the users or registrants preprocess the domain name by blinding it using an appropriate homomorphism function on the input space of the tokenizing function. The tokenizing authority 140 then applies the tokenizing function to the modified input, returning the result. Because the blinding function is a homomorphism relative to the tokenizing function, the inverse unblinding function may be applied to the result to obtain the tokenized version of the domain name that would have been obtained without blinding. A tokenized list of registered domain names may optionally be generated by the tokenizing authority, using a similar blinding technique involving homomorphic functions. The user may then use the tokenized domain name to query the tokenized list holder, and determine whether the domain name has been registered or whether the domain name has corresponding associated information.

Mullin (US2021/0143985A1) discloses an initial phase in which facilitator 030 sends instructions 040 and 050 simultaneously or intermittently to the data exchanges partners 010 and 020. The instructions comprise data and parameters that define the identity mapping and data and parameters required for execution of the identity mapping. In the following/second phase, the data exchange partners 010 and 020 transmit transformed hash values of the protected identity data to the facilitator 030, wherein the facilitator 030 compares the hash values received from the data exchange partners 010, 020 and from any and all other participating parties. The facilitator 030 communicates comparison results indicating the matching status for hash values received by the data exchange partners. 

The closest prior arts reviewed and of record, alone or in combination, fail to disclose the claimed invention as a whole recited in claim 1, similarly stated in claim 11, because, among other features, claim 1 recites:

“ ..a coordinating network element that manages a protocol:
receiving, via the network and from a requesting network element comprising one of:
a network element that is acting within an attestor role; and 
at least one secondary network element that is acting within a requestor role, a protocol-compliant request regarding data information ... wherein the protocol prohibits the coordinating network element that manages the protocol from substantively accessing tokenized data information corresponding to a tokenization of at least part of the data information that, at least in part, underlies the protocol-compliant request; 
wherein when the requesting network element is the network element that is acting within the attestor role, the method further comprises: 
facilitating, at least in part via the protocol, as an attestor authorization operation,
authorizing the requesting network element to make at least part of the tokenized data information asynchronously available for data-based processing wherein the tokenized data information is sourced via the requesting network element and wherein when, as a sourcing operation, the tokenized data information is sourced as indirect data the sourcing operation entails derivation of the data information associated with an entity from data received by the requesting network element from the entity as an initial data source, and wherein an identity of each of the at least one secondary network element that is acting within the requestor role is blinded from the requesting network element; and
wherein when the requesting network element is a secondary network element of the at least one secondary network element that is acting within the requestor role, the method further comprises: 
facilitating, at least in part via the protocol, as a requestor authorization operation, authorization of the secondary network element to process the tokenized data information previously sourced from another requesting network element, wherein an identity of the another requesting network element is blinded from the secondary network element”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Primary Examiner, 
Art Unit 2494